DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 11/13/2019.
Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2019, 10/1/2020, and 4/9/2021 have been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gudat et al. (US 5, 631,658), hereinafter Gudat, in view of Lumpkins et al. (US 2006/0070746 A1), hereinafter Lumpkins.
Claim 1
Gudat discloses the claimed control system (see at least Figure 1) for a work vehicle (i.e. geography altering machine 10 depicted in Figure 4) including a work implement (i.e. blade 32), the control system comprising an operating device (i.e. machine position 100 in Figure 1, defined as determining tool position coordinates in col. 5, lines 32-37) configured to output an operation signal indicative of an operation by an operator (see at least col. 12, lines 16-34, regarding the use of position receivers 18a to determine the position of the blade 32, so as to determine whether the blade has indicative of an operation by an operator, given that the blade is positioned manually by the operator.
The “operating device” may be reasonably taught by machine position 100 under the broadest reasonable interpretation of the claim language, given that the signals output from machine position 100 reflect a manual operation of the machine. In order to advance prosecution, interpretation of the “operating device” as an operator input, e.g. lever, pedal, switch, etc., as described in ¶0034 of the Applicant’s specification filed 11/13/2019, has been made in the combination of Gudat with Lumpkins.
Specifically, Lumpkins discloses a bulldozer 100 (similar to the work vehicle taught by Gudat) that detects a signal from input device 128, which indicates whether the operator is requesting that the blade be raised, lowered, or held in the same position, before reading signals from the blade position sensor (similar to the operation signal taught by Gudat) (see at least ¶0045-0051, with respect to Figure 3).
Since the systems of Gudat and Lumpkins are directed to the same purpose, i.e. manual control of a blade of a work machine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation signal of Gudat to have included a signal from the input device of the work machine, in the same manner that the bulldozer of Lumpkins detects a signal from an input device, which indicates whether an operator is requesting that a blade be raised, lowered, or held in the same position, before reading signals from a blade position sensor, with the predictable result of accounting for a difference between a 
Gudat further discloses that the claimed control system comprises a controller (i.e. differencing algorithm 102) in communication with the operating device (see at least col. 5, lines 32-55, with respect to Figure 1, regarding the differencing algorithm 102 receives tool position coordinates from machine position 100), the controller being configured to 
determine a target profile (i.e. dynamic site database 106) of a terrain to be worked on (see at least col. 5, lines 32-55), 
generate a command signal to operate the work implement according to the target profile (see at least col. 5, lines 56-65, regarding that the dynamic database may be used to provide automatic machine control 110 via the differencing algorithm 102, as depicted in Figure 1), 
receive the operation signal from the operating device (see at least col. 5, lines 32-41, regarding the differencing algorithm receives tool position coordinates from machine position 100), 
determine an operation of the work implement based on the operation signal (see at least col. 14, lines 12-16, with respect to step 332 of Figure 7C, regarding the determination of whether the blade has moved, which is derived from the three-dimensional position read from position module 50 (machine and 
correct the target profile according to the operation by the operator when the operation of the work implement is performed (see at least col. 14, line 52-col. 15, line 39, with respect to step 334 of Figure 7C, regarding the update of the machine path and current site plan, where the current elevation is compared to the target elevation, so as to indicate for the operator to make the appropriate corrections on the next pass; col. 14, lines 12-29, regarding the display of current geography and desired site geography profiles based on whether the blade has moved).
Desired topography 76b is not applied as the “target profile” but instead, may be comparable to Applicant’s final design topography. The “target profile” is taught by the colored grid elements that indicate to the operator whether the contour is at, above, or below the target contour (see Figure 6B) which are tracked in the dynamic site database. “Correction of the target profile” occurs when the operator backtracks or performs passes, which may change the color of the grid elements appropriately.
Claims 2, 8, and 14
Gudat further discloses a sensor configured to output a work implement position signal indicative of a position of the work implement (see at least col. 12, lines 16-38, regarding the use of position receivers 18a on the blade 32 to measure its position), the controller being further configured to receive the work implement position signal from the sensor (see at least col. 5, lines 32-41, regarding the differencing algorithm receives tool position coordinates from machine position 100), and correct the target profile based on the position of the work implement according to the operation by the operator (see at least col. 14, line 52-col. 15, line 39, with respect to step 334 of Figure 7C, regarding the update of the machine path and current site plan, where the current elevation is compared to the target elevation, so as to indicate for the operator to make the appropriate corrections on the next pass; col. 14, lines 12-29, regarding the display of current geography and desired site geography profiles based on whether the blade has moved).
Claims 3, 9, and 15
Gudat further discloses that the controller is further configured to acquire a displacement amount of the work implement in a vertical direction according to the operation by the operator, and correct the target profile by displacing the target profile in the vertical direction by the displacement amount (see at least col. 12, lines 16-38, regarding that the position receivers 18a on the blade determine the distance between the bottom of the blade and the surface of the site, given that the blade moves up and down).
Claims 4 and 10
Gudat further discloses that the controller is further configured to acquire actual topography data indicative of an actual topography of the terrain to be worked on, determine a target design topography obtained by displacing the actual topography in the vertical direction (see at least col. 5, lines 41-44, with respect to Figure 1, regarding that digitized models of the actual and desired site geographies are loaded at 104, where the actual site geography model can be generated by the machine itself, as described in col. 6, lines 1-11), and set the target design topography as the target profile 
Claim 7
The combination of Gudat and Lumpkins discloses the claimed method (see at least Figure 7 of Gudat), as discussed in the rejection of claim 1.
Claim 13
The combination of Gudat and Lumpkins discloses the claimed work vehicle (i.e. machine 10 in Figure 4 of Gudat), as discussed in the rejection of claim 1.
Allowable Subject Matter
Claims 5, 6, 11, 12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 5, 11, and 16, the closest prior art of record, Gudat, taken alone or in combination, does not teach that the claimed controller is further configured to correct the target profile according to the operation by the operator when a predetermined determination condition is satisfied, and the determination condition includes that raising or lowering operation of the work implement continues for at least a predetermined time, in light of the overall claim. Specifically, the correction of the target profile taught by Gudat does not consider a predetermined time in which the work implement is raised or lowered. It would not be reasonable to modify Gudat to teach this limitation in light of the prior art.
With respect to claims 6, 12, and 17, the closest prior art of record, Gudat, taken alone or in combination, does not teach that the claimed controller is further configured to acquire current position data indicative of a current position of the work vehicle, acquire a movement amount of the work vehicle based on the current position data, and correct the target profile according to the operation by the operator when a predetermined determination condition is satisfied, and the determination condition includes that the movement amount of the work vehicle is at least equal to a predetermined distance, in light of the overall claim. Specifically, the correction fo the target profile taught by Gudat does not consider a predetermined distance of the movement amount of the work vehicle. It would not be reasonable to modify Gudat to teach this limitation in light of the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661